Citation Nr: 1824972	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-27 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a prostate disability.

5.  Entitlement to service connection for hand tingling and pain.   


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the VA RO.

This appeal was previously before the Board in March 2015, when it remanded the Veteran's claims in order to provide him with a hearing before the Board.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, a prostate disability, and hand tingling and pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has granted the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot with respect to these claims.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss and tinnitus are chronic diseases, and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has demonstrated right and left ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  The Veteran also has complained of tinnitus throughout his appeal.  With regard to an in-service event or injury, the Veteran has credibly contended, for example during his December 2017 hearing, that he was exposed to loud noise in service while serving as a field artillery rocket crewman.  Thus, the evidence shows both that the Veteran experienced in-service noise exposure and that he has a current bilateral hearing loss disability and tinnitus.  

The remaining question, then, is whether the Veteran's bilateral hearing loss disability and tinnitus are related to service.  The Board finds that the credible statements from the Veteran, including those that he offered during his December 2017 hearing before the undersigned, as to the long-standing nature of his bilateral hearing loss disability and tinnitus, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current bilateral hearing loss disability, his tinnitus, and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that a February 2011 examiner found that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to the Veteran's service.  With that said, the Board notes that the Veteran's credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiner did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disabilities and service, and the Board thus places relatively little weight on this opinion.  




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  


REMAND

During his December 2017 hearing before the undersigned, the Veteran reported that he was first diagnosed with hypertension as many as 40 years before, and that he received treatment at VA Medical Centers (VAMC) for hypertension in the 1990s.  The Veteran's claims file does not contain a full copy of the Veteran's VAMC treatment records; instead, it contains records only from May 2009 to September 2010.  On remand, the AOJ should associate all relevant VAMC treatment records with the Veteran's claims file.  Additionally, despite having currently-diagnosed disabilities and complaints of in-service symptoms, the Veteran has not been provided with examinations addressing the likely etiology of his hypertension, prostate disability, and hand tingling and pain, and the AOJ should arrange for the Veteran to receive such examinations.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary identification of sources from the Veteran, ensure that all pertinent VA treatment records have been associated with the claims file, including any records related to treatment for hypertension dated before May 2009.  

2.  Then, schedule the Veteran for VA examination (or examinations) to determine the nature and etiology of his hypertension, prostate, and hand disabilities.  After reviewing the Veteran's electronic claims file and describing the nature of the Veteran's hypertension, prostate, and hand disabilities, the examiner(s) should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disabilities began during or were otherwise caused by his military service.  A complete rationale for each opinion offered should be provided.

3.  Then, readjudicate the claims of entitlement to service connection for hypertension, a prostate disability, and hand tingling and pain.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


